DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sternberg et al. (US Pub. 2017/0332421) in view of Xu et al. (US Pub. 2018/0035399).
Regarding claims 1, 8 and 15, Sternberg teaches a network slice selection method, comprising: receiving, by a core network device, a first request message from a terminal device, wherein the first request message requests to allocate, to the terminal device, a network slice that provides a business service (“Initial-Connection-Req” in step 1 of Figure 22); sending, by the core network device, a query message to a slice selection function entity (SSF), wherein the query message carries the service type 
Regarding claims 2, 9 and 17, Sternberg teaches the query message further comprises at least one of: an international mobile subscriber identity (IMSI) of the terminal device;  or an international mobile equipment identity (IMEI) of the terminal device (“UE-ID” in [0312]).
Regarding claims 3, 10 and 18, Sternberg teaches after the forwarding, by the core network device, the first request message to the network slice corresponding to the slice information, the method further comprises: receiving, by the core network device, identification information (“NSI-ID” in [0320]), sent by the network slice, of the network slice (“SISF-Resp” in step 11 in Figure 22); and sending, by the core network device, the identification information of the network slice to the terminal device (“this message may provide the UE 2006  with slice identifiers” in [0462]).
Regarding claims 4, 11 and 19, Sternberg teaches after the sending, by the core network device, the identification information of the network slice to the terminal device, the method further comprises: 
Regarding claims 5, 12 and 20, Sternberg teaches the slice information comprises at least one of: an identification information of the network slice, a type of the network slice, or address information of the network slice (“NSI-ID” in [0320]).
Regarding claims 6 and 13, Sternberg teaches after the forwarding, by the core network device, the first request message to the network slice corresponding to the slice information, the method further comprises: receiving, by the core network device, identification information (“NSI-ID” in [0320]), sent by the network slice, of the network slice (“SISF-Resp” in step 11 in Figure 22); and storing, by the core network device, a correspondence between the terminal device and the identification information of the network slice (“SISF-Resp” in step 11 in Figure 22).
Regarding claims 7 and 14, Sternberg teaches receiving, by the core network device, a third request message from the terminal device, wherein the third request message is used to request to allocate, to the terminal device, a network slice that provides a second business service (see “This information may be a Service Profile, a slice FQDN, or some other slice identifier” in [0468] and “The UE 2006 will provide this information to the SISF 2024 via the RIF 2102” in [0469]); determining, by the core network device, based on the correspondence, the network slice corresponding to the second business service requested by the terminal device (“resolve the information to a set of Network Slice Instance 
Regarding claim 16, Sternberg teaches the SSF is further configured to: determine, based on a mapping relationship, the slice information of the network slice corresponding to the service type, wherein the network slice is capable of providing the business service required by the terminal, and wherein the mapping relationship is used to describe a correspondence between service types and slice information of different network slices (“The SISF 2024 provides the Slice ID’s that are assigned to a UE 2006 for a particular service or set of services” in [0305]).
Response to Arguments
Applicant’s arguments, see pages 8-12, filed 02/05/2021, with respect to the rejections of claims 1-3, 8-10, 15, 17 and 18 under 35 U.S.C. 102 and the rejections of claims 4-7, 11-14, 16, 19 and 20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Xu et al..
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLEMENCE S HAN/              Primary Examiner, Art Unit 2414